DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “10”, “12”, “17” in Figures 1 and 4 are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 9 recite the limitation “at least one temperature sensor measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor”.  This recitation renders the claims indefinite because it is unclear whether one temperature sensor measures multiple temperatures being a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor or if separate temperature sensors each measure a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor rendering the scope of the claim unclear and indefinite.
Claim 10 is included in the 112(b) rejection for depending from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US PG Pub. 2017/0356661).
Regarding claim 1
Regarding claim 12, Fischer discloses the air conditioning apparatus according to claim 1, wherein the desiccant rotor (130, 330) is a passive element provided without a separate regenerative heat source to regenerate the desiccant rotor (passive dehumidification wheel; paragraph 79).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Okano (US PG Pub. 2011/0289955).
Regarding claim 2
Okano teaches it is known for an air conditioning apparatus having a desiccant rotor carrying an ion exchange resin as an adsorbent to adsorb humidity from the air (paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to have the desiccant rotor carry an ion exchange resin as an adsorbent in order to utilize a known humidity adsorbing agent for adsorbing humidity from the air leading to expected results.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Wintemute (US PG Pub. 2012/0085112).
Regarding claim 3, Fischer discloses the air conditioning apparatus according claim 1, wherein the desiccant rotor (110, 210, 310) has an exhaust path entrance where the return air enters the desiccant rotor (return air R.A. passes into desiccant rotor via an exhaust path entrance).
Fischer does not explicitly teach a humidifier is provided between the indoor space and the exhaust path entrance of said desiccant rotor.
Wintemute teaches it is known for an air conditioning apparatus having a desiccant rotor to utilize return air to regenerate the desiccant wheel by humidifying or dehumidifying the air (paragraph 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to include a humidifier provided between the indoor space and the exhaust path entrance of said desiccant rotor taught by Wintemute in order to humidify the return air prior to entering the desiccant rotor allowing for regeneration of the desiccant rotor and expected results.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Phannavong et al. (US PG Pub. 2015/0198350).
Regarding claim 4, Fischer discloses the air conditioning apparatus according to claim 1, wherein the total heat exchange rotor (110, 210, 310) has an exhaust passage outlet where return air exits from the total heat exchange rotor (arrows showing return air R.A. passing through total heat exchange rotor exiting an exhaust passage outlet passing to exhaust air E.A. fan), the heat pump circuit has first (140) and second (160) heat exchangers, the first heat exchanger (140) being provided for the exhaust passage (passage corresponding to return air “R.A.” passing to exhaust air “E.A.”; Figures 1-4, 6-7, 9 and 11) and the second heat exchanger (160) being provided for the air supply passage (passage corresponding to outdoor air “O.A.” passing to supply air “S.A.”), outdoor air enters the air conditioning apparatus at an outdoor air inlet (inlet allowing outdoor air O.A. to enter).
Fischer does not explicitly teach the first heat exchanger being provided downstream from the exhaust passage outlet of the total heat exchange rotor, and a bypass passage is provided between said exhaust passage and said air supply passage so as to connect the outdoor air inlet with the exhaust passage outlet of said total heat exchange rotor so that outdoor air flows through the first heat exchanger of said heat pump circuit.
Phannavong teaches it is known for an air conditioning apparatus having a total heat exchange rotor (120, Fig. 1A) exchanging heat between an exhaust and supply passage and a heat pump having first (180) and second (130) heat exchangers, the first 
Regarding claim 11
Fischer does not explicitly teach the first heat exchanger is positioned to receive return air from the total heat exchange rotor before the return air is exhausted to the outside location.
Phannavong teaches it is known for an air conditioning apparatus having a total heat exchange rotor (120, Fig. 1A) exchanging heat between an exhaust and supply passage and a heat pump having first (180) and second (130) heat exchangers, the first heat exchanger (180) is positioned to receive return air from the total heat exchange rotor (120) before the return air is exhausted to the outside location that provides an arrangement where the first heat exchanger can have air from both the rotor in the exhaust passage as well as air from a bypass passage that allows the heat pump system to operate in a more efficient manner than conventional systems, allows the unit to recover more energy than other systems, and also use the least amount of energy to condition the fresh air (paragraph 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to have the first heat exchanger is positioned to receive return air from the total heat exchange rotor before the return air is exhausted to the outside location taught by Phannavong in order to rearrange the first heat exchanger to allow the heat pump system to operate in a more efficient manner than conventional systems, allow the unit to recover more energy than other systems, and also use the least amount of energy to condition the fresh air.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Morimoto et al. (US PG Pub. 2010/0170273) and Kim et al. (US PG Pub. 2014/0027086).
Regarding claim 5, Fischer discloses the air conditioning apparatus according to claim 1, wherein the heat pump circuit has first (140) and second (160) heat exchangers, the first heat exchanger being provided for the exhaust passage and the second heat exchanger being provided for the air supply passage (first heat exchanger 140 being provided for the exhaust passage and the second heat exchanger 160 being provided for the air supply passage shown in Figures 1-4, 6-7, 9 and 11), at least one temperature sensor that measures the temperature of the supply air stream communicating with a controller that controls the temperature of the supply air stream (paragraph 17), a dew point sensor detects a dew point (paragraph 75), and based on the temperature measured by the at least one temperature sensor and based on the dew point detected by the dew point sensor, a dew point controller controls a dew point of the indoor space (controller controls temperature, humidity and dew point within the air conditioned space; see at least paragraphs 18, 20, 60, 75).
 Fischer does not explicitly teach the at least one temperature sensor measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor.
Morimoto teaches the concept of an air conditioning apparatus including at least one temperature sensor (20e, 20f, 20g; Fig. 1) measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit (via 20e), a temperature of supply air entering the desiccant rotor (via 20g), and a temperature of supply air exiting the desiccant rotor (20f) that allows the controller to measure the air temperature passing through the system to provide proper control to the system to 
Fischer further does not explicitly teach that the dew point sensor detects a dew point of the return air from the indoor space.
Kim teaches the concept of an air conditioning apparatus including a dew point sensor (32, Figs. 2-3) detects a dew point of the return air (in return duct 26) from the indoor space (24) and transmits the dew point temperature to the controller so that the system can be controlled accordingly (paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to have the dew point sensor detect a dew point of the return air from the indoor space taught by Kim in order to measure the dew point of the return air so the controller can better control the dew point temperature supplied by the air conditioning apparatus. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Okano (US PG Pub. 2011/0289955), further in view of Wintemute (US PG Pub. 2012/0085112).
Regarding claim 7, Fischer as modified discloses the air conditioning apparatus according claim 2, wherein the desiccant rotor (110, 210, 310) has an exhaust path entrance where the return air enters the desiccant rotor (return air R.A. passes into desiccant rotor via an exhaust path entrance).
Fischer does not explicitly teach a humidifier is provided between the indoor space and the exhaust path entrance of said desiccant rotor.
Wintemute teaches it is known for an air conditioning apparatus having a desiccant rotor to utilize return air to regenerate the desiccant wheel by humidifying or dehumidifying the air (paragraph 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to include a humidifier provided between the indoor space and the exhaust path entrance of said desiccant rotor taught by Wintemute in order to humidify the return air prior to entering the desiccant rotor allowing for regeneration of the desiccant rotor and expected results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Okano (US PG Pub. 2011/0289955), and Wintemute (US PG Pub. 2012/0085112), further in view of Phannavong et al. (US PG Pub. 2015/0198350).
Regarding claim 8, Fischer as modified discloses the air conditioning apparatus according to claim 7, wherein the total heat exchange rotor (110, 210, 310) has an exhaust passage outlet where return air exits from the total heat exchange rotor (arrows showing return air R.A. passing through total heat exchange rotor exiting an exhaust passage outlet passing to exhaust air E.A. fan), the heat pump circuit has first (140) and 
Fischer does not explicitly teach the first heat exchanger being provided downstream from the exhaust passage outlet of the total heat exchange rotor, and a bypass passage is provided between said exhaust passage and said air supply passage so as to connect the outdoor air inlet with the exhaust passage outlet of said total heat exchange rotor so that outdoor air flows through the first heat exchanger of said heat pump circuit.
Phannavong teaches it is known for an air conditioning apparatus having a total heat exchange rotor (120, Fig. 1A) exchanging heat between an exhaust and supply passage and a heat pump having first (180) and second (130) heat exchangers, the first heat exchanger (180) being provided downstream from the exhaust passage outlet of the total heat exchange rotor (120), and a bypass passage (passage through damper 115) is provided between said exhaust passage and said air supply passage so as to connect the outdoor air inlet with the exhaust passage outlet of said total heat exchange rotor so that outdoor air flows through the first heat exchanger of said heat pump circuit (paragraph 14) that allows the heat pump system to operate in a more efficient manner than conventional systems, allows the unit to recover more energy than other systems, and also use the least amount of energy to condition the fresh air (paragraph 20). .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PG Pub. 2017/0356661) in view of Okano (US PG Pub. 2011/0289955),  Wintemute (US PG Pub. 2012/0085112) and Phannavong et al. (US PG Pub. 2015/0198350), further in view of Morimoto et al. (US PG Pub. 2010/0170273) and Kim et al. (US PG Pub. 2014/0027086).
Regarding claim 9
 Fischer does not explicitly teach the at least one temperature sensor measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor.
Morimoto teaches the concept of an air conditioning apparatus including at least one temperature sensor (20e, 20f, 20g; Fig. 1) measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit (via 20e), a temperature of supply air entering the desiccant rotor (via 20g), and a temperature of supply air exiting the desiccant rotor (20f) that allows the controller to measure the air temperature passing through the system to provide proper control to the system to avoid frost formation leading to improved efficiency (paragraphs 95-97). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning apparatus of Fischer to have the at least one temperature sensor measures temperatures comprising a temperature of the second heat exchanger of said heat pump circuit, a temperature of supply air entering the desiccant rotor, and a temperature of supply air exiting the desiccant rotor taught by Morimoto in order to measure and control the temperature of the air passing through the second heat exchanger and desiccant rotor to avoid frost formation leading to improved efficiency. 
Fischer further does not explicitly teach that the dew point sensor detects a dew point of the return air from the indoor space.
Kim teaches the concept of an air conditioning apparatus including a dew point sensor (32, Figs. 2-3) detects a dew point of the return air (in return duct 26) from the indoor space (24) and transmits the dew point temperature to the controller so that the .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "a return air passage selectively supplies return air from the exhaust path outlet of the desiccant rotor to the inlet side of the second heat exchanger, a carbon dioxide concentration sensor measures a carbon dioxide concentration of the return air from the indoor space and produces an output, and based on the output from the carbon dioxide concentration sensor, a carbon dioxide controller controls an amount of return air flowing through the return air passage, from the exhaust path outlet of said desiccant rotor to the inlet side of the second heat exchanger". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/           Primary Examiner, Art Unit 3763